DETAILED ACTION
1	This action is a responsive to the amendment filed on February 24, 2022.
2	The cancellation of claims 9-10, 13-14 and 28-29 is acknowledged. Pending claims are 1, 3-8, 11 and 15-19.
3	The rejection of the claims under 103 and the objection of the claims withdrawn because of the applicant’s amendment.
EXAMINER’S AMENDMENT
4	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael J. Herman on March 1, 2022.
The application has been amended as follows: 
In the claims:
In claim 1, at page 3, in line 13, before the word “direct” insert  -- anionic --.
In claim 1, at page 3, in line 20, before the word “direct” insert  -- anionic --.
In claim 11, in line 1, after the limitation “wherein the composition” insert, --further--.
In claim 11, in line 2, after the word “comprises” insert, -- in --.
5	Claims 1, 3-8, 11 and 15-19 are allowed.




6	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record (US 2010/0083446 A1) teaches a hair dyeing composition comprising a mixture of  3-aminopropyltriethoxysilane and Bis[3-triethoxysilylpropyl]amine (see page 3, paragraph, 0063 and paragraph, 0079 ) and wherein the dyeing composition also comprises direct dyes include azo dyes, anthraquinone dyes and xanthene dyes, D&C Red 21 and D&C Red 2 (see page 12, paragraphs, 0280-0285), wherein the dyeing composition also comprises hydrophobic film forming polymers include acrylic acid polymers, polyurethanes and polyamides (see page 5, paragraph, 0115). However, the closest prior art of record (US’ 446 A1) does not teach or disclose direct dyes comprise at least one carboxylic acid group, a sodium carboxylate group, a potassium carboxylate group and a sulphonic acid group and wherein the direct dye have the solubility in water as claimed. The closest prior art of record (US’ 446 A1) also does not teach or disclose a dyeing composition comprising at least one film-forming hydrophobic polymer having a molecular weight as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of hair dyeing formulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761